
	
		I
		112th CONGRESS
		1st Session
		H. R. 2470
		IN THE HOUSE OF REPRESENTATIVES
		
			July 8, 2011
			Mr. Donnelly of
			 Indiana introduced the following bill; which was referred to the
			 Committee on Armed
			 Services, and in addition to the Committee on
			 Veterans’ Affairs, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To improve the electronic health information systems and
		  capabilities of the Department of Defense and the Department of Veterans
		  Affairs.
	
	
		1.Short titleThis Act may be cited as the
			 Ensuring Servicemembers’ Electronic
			 Records’ Viability Act or the E-SERV Act.
		2.Department of
			 Defense-Department of Veterans Affairs Interagency Program Office
			(a)Purpose of
			 officeSection 1635(b)(2)(A)
			 of the Wounded Warrior Act (title XVI of Public Law 110–181; 10 U.S.C. 1071
			 note) is amended to read as follows:
				
					(A)To—
						(i)act as a single
				point of accountability and authority for the Department of Defense and the
				Department of Veterans Affairs in the rapid development and implementation of
				electronic health record systems or capabilities that allow for full
				interoperability of personal health care information between the Department of
				Defense and the Department of Veterans Affairs; and
						(ii)be the single
				program office of the Department of Defense and the Department of Veterans
				Affairs that is responsible for the development, implementation, and
				sustainment of all electronic health record systems and
				capabilities.
						.
			(b)Leadership of
			 officeSection 1635(c) of
			 such Act is amended by adding at the end the following:
				
					(6)Supervision of
				Director
						(A)Except as provided by subparagraph (B), the
				Director shall report directly to the Secretary of Defense and the Secretary of
				Veterans Affairs without the interposition of any other supervising official.
				Each Secretary shall be responsible for one-half of any performance review of
				the Director.
						(B)The Secretaries may jointly delegate
				supervision described in subparagraph (A) to an official of the Department of
				Defense and to an official of the Department of Veterans Affairs at a level not
				lower than Deputy
				Secretary.
						.
			(c)FunctionSection 1635(d) of such Act is amended to
			 read as follows:
				
					(d)Function
						(1)In
				generalThe function of the Office shall be to develop,
				implement, and sustain electronic health record systems and capabilities for
				the Department of Defense and the Department of Veterans Affairs. Such systems
				shall—
							(A)allow for full
				interoperability of personal health care information between the
				Departments;
							(B)to the extent
				practicable, consist of a seamless, integrated process that addresses the
				unique needs of each Department; and
							(C)ensure that health
				records comply with applicable interoperability standards, implementation
				specifications, and certification criteria (including for the reporting of
				quality measures) of the Federal Government.
							(2)Sole responsible
				officeThe Office shall—
							(A)be the only office
				of the Department of Defense and the Department of Veterans Affairs responsible
				for electronic health record capabilities, including any such capabilities
				existing before January 16, 2008; and
							(B)represent each Department to other
				departments and agencies of the Federal Government and to Congress with respect
				to activities regarding the electronic health record systems capabilities of
				the Departments.
							(3)Programming and
				budgeting authority
							(A)The Office shall
				carry out planning, programming, budgeting, and execution activities required
				to carry out the functions described in paragraph (1), including activities
				related to the design, development, testing, acquisition, implementation, and
				sustainment of electronic health record systems and capabilities.
							(B)In the budget
				materials submitted to the President by the Secretary of Defense and the
				Secretary of Veterans Affairs in connection with the submission to Congress,
				pursuant to section 1105 of title 31, United States Code, of the budget for
				fiscal year 2013, and each subsequent fiscal year, each Secretary shall ensure
				that the Office is listed as a separate, dedicated budget
				line.
							.
			(d)StaffSection 1635(g) of such Act is amended by
			 adding at the end the following:
				
					(3)SupervisionPersonnel assigned to the Office under
				paragraph (1) and other personnel of the Department of Defense and the
				Department of Veterans Affairs who are assigned to electronic health record
				initiatives shall be under the direction of the Director.
					(4)Request for
				resourcesThe Secretary of
				Defense and the Secretary of Veterans Affairs shall furnish to the Director
				resources requested by the Director to carry out this section, to the extent
				practicable.
					.
			(e)Conforming
			 amendmentSection 1635 of such Act is amended by striking
			 subsection (d) and inserting subsection (d)(1)
			 each place it appears.
			(f)ImplementationOf the funds authorized to be appropriated
			 for each of fiscal years 2012 and 2013 to carry out the interagency program
			 office of the Department of Defense and the Department of Veterans Affairs
			 established under section 1635 of the Wounded Warrior Act (title XVI of Public
			 Law 110–181; 10 U.S.C. 1071 note), not more than 10 percent may be obligated or
			 expended until the date on which the Secretary of Defense and the Secretary of
			 Veterans Affairs jointly certify to Congress that the amendments made by
			 subsections (a) through (d) have been implemented.
			
